Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2020

                                     No. 04-19-00189-CR

                                    Victor Manuel PEREZ,
                                           Appellant
                                              v.
                                    The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6059
                        The Honorable Velia J. Meza, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court